— Upon the Court’s own motion, its unpublished decision and order (Appeal No. 37930) entered on April 14, 1992 is recalled and vacated; and it is unanimously ordered that all proceedings having been stayed against defendant R. H. Macy’s pursuant to 11 USC § 362, the action with respect to said defendant is hereby severed; and it is further unanimously ordered that defendant Sure Snap be, and hereby is, permitted to serve and file supplemental briefs on or before July 14, 1992, solely with respect to issues raised by the order of Justice Cohen entered *416on or about February 25, 1992. Concur — Murphy, P. J., Kupferman, Carro, Kassal and Wallach, JJ.